DETAILED ACTION

1.	This office action is in response to amendment filed on May 27, 2021. Claims 9, 20, and 23 have been amended. No claims have been canceled. Claims 1-23 have been presented. Claims 1-23 are pending.
Claims 1-23 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 05/07/2021 is persuasive thus, the application is in condition to be allowed. 
4.	Objections to drawing are moot in view of applicant proper amendments into the specification. Therefore, the objection of drawing is withdrawn.
5.	Objections to the claims are moot in view of applicant arguments and proper amendments into the claims. Therefore, the objection of the claims are withdrawn.

Allowable Subject Matter
6. 	Independent claims 1, 12, and 23 are allowed over prior art of record. Dependent claims 2-11 and 13-22 depend on the above-mentioned independent claims 1 and 12 are allowed by virtue of its dependency.

Examiner’s Statement of Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 12, and 23 are allowed in view of the prior art.
The prior art Li et al. (US Pub No. 2021/0034763) discloses data storage in a terminal and a terminal related to the field of communications technologies, where the method is applied to the terminal, where application environments of the terminal include a rich execution environment (REE), and further include either or both of a trusted execution environment (TEE) and a secure element (SE), security of the SE is higher than that of the TEE, the security of the TEE is higher than that of the REE, and the method includes splitting, by the terminal, sensitive data into two files, and storing the split two files in storage spaces of different application environments (Li, Abstract), McCarthy et al. (US Pub No. 2017/0344407) discloses a secure data exchange system that includes a data management facility; and a plurality of data storage nodes. The data management facility manages content sharing between entities of data stored in the data storage nodes, wherein the data is stored by a user of a first entity and comprises content and metadata. The data management facility only has access to the metadata of the user data for managing of the data in the plurality of data storage nodes and not the content. The data management facility may be geographically distributed at a plurality of data management sites and the data storage nodes may exist inside and outside of a firewall of the first entity (McCarthy, Abstract), and Jeon et al. (US Pub No. 8,613,103) discloses operating an electronic device is provided. The method includes generating, by an authentication agent, a digital fingerprint of an application, transmitting, by an authentication agent, the generated digital fingerprint to a trusted application on a trusted execution environment (TEE), verifying, by the trusted application, the digital fingerprint, and permitting, by the trusted application, the application to access a secure storage, when the trusted application succeeds in verifying the digital fingerprint (Jeon, Abstract), however, the prior art taken alone or in combination fails to teach or suggest receive a file request for a requested file stored in the non-volatile storage memory, wherein the requested file corresponds to one of the encrypted data files in the plurality of encrypted data files, and wherein the file request is received from a requesting process operating on the rich operating system; and transmit file request data to the trusted access monitoring application, wherein the file request data comprises file access data associated with the requested file and process identification data associated with the requesting process; the trusted access monitoring application is configured to: receive the file request data;
determine file identification data associated with the requested file from the file access data;
determine whether the requesting process is permitted to access the requested file by comparing the file identification data and the process identification data with file access criteria stored by the trusted access monitoring application, in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 1 considered to be allowable. Independent claims 12 and 23 recite similar limitations as claim 1 above, therefore claims 12 and 23 are allowed for the same reason as claim 1 above.
Dependent claims 2-11 and 13-22 depend upon the above-mentioned allowed independent claims 1 and 12 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

8.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun et al. IEEE  2015 Transactions on Information Forensics and Security, “Reliable and Trustworthy Memory Acquisition on Smartphones” disclosing A trusted graphical user interface is integrated in the TrustZone to authenticate the user and prevent the misuse of our memory acquisition tool through TrustDump prototype.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437